                  Case 2:19-cr-00239-JCC Document 18 Filed 06/11/20 Page 1 of 2



                                                           THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0239-JCC
10                               Plaintiff,                    ORDER
11           v.

12   DALE KNAPINSKI,

13                               Defendant.
14

15           This matter comes before the Court on the parties’ joint motion to continue trial (Dkt. No.
16   16). Defendant has filed a speedy trial waiver up to and including December 2, 2020. (Dkt. No.
17   17.)
18           Trial is currently set for July 13, 2020. The parties request a continuance of trial based on
19   Chief Judge Ricardo S. Martinez’s general orders addressing the outbreak of COVID-19. (Dkt.
20   No. 16 at 1–2.) The general orders direct the continuance of court proceedings, including jury
21   trials, in order to comply with guidance from public health officials. See W.D. Wash., General
22   Order No. 02-20 § 2 (Mar. 17, 2020); W.D. Wash., General Order No. 08-20 (May 13, 2020).
23   Citing the general order suspending all jury trials until August 4, 2020, the parties request that
24   trial be continued to November 2, 2020. (Dkt. No. 16 at 3.) Defendant also requires additional
25   time to participate in an evaluation that the parties anticipate will influence their decision
26   regarding whether to proceed to trial. (Id. at. 2.)


     ORDER
     CR19-0239-JCC
     PAGE - 1
               Case 2:19-cr-00239-JCC Document 18 Filed 06/11/20 Page 2 of 2




 1          Having thoroughly considered the motion, the speedy trial waiver, the relevant record,

 2   and General Order Nos. 02-20 and 8-20, the Court hereby FINDS that:

 3      1. For the reasons set forth in the parties’ motion and General Order Nos. 02-20 and 8-20,

 4          the ends of justice served by granting a continuance outweigh the best interests of the

 5          public and Defendant in a speedy trial, 18 U.S.C. § 3161(h)(7)(A); and

 6      2. Failure to grant a continuance would likely make trial impossible, result in a miscarriage

 7          of justice, and deny counsel for Defendant and the Government the reasonable time

 8          necessary for effective preparation, taking into account the exercise of due diligence, 18
 9          U.S.C. § 3161(h)(7)(B)(i), (B)(iv).
10          For the foregoing reasons, the parties’ joint motion to continue trial (Dkt. No. 16) is
11   GRANTED. The trial date is hereby CONTINUED from July 13, 2020, to November 2, 2020, at
12   9:30 a.m. The time between the date this order is issued and the new trial date is excludable time
13   under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A). Any pretrial motions shall be
14   filed no later than October 2, 2020.
15          DATED this 11th day of June 2020.




                                                          A
16

17

18
                                                          John C. Coughenour
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     CR19-0239-JCC
     PAGE - 2
